DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4-5, 8- 15, 17 (renumbered 1-13) are allowed.
Independent Claim 1 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a drive circuit comprising “wherein the control circuit comprises a first resistor. a first Metal Oxide Semiconductor (MOS) tube and a second MOS tube; the second MOS tube is an N-type MOS tube; the first MOS tube is a P-type MOS tube: the control circuit further comprises a first level signal, a second level signal and a logic level signal; a gate terminal of the first MOS tube is connected to the state signal. a source terminal of the first MOS tube is connected to the logic level voltage signal, and a drain terminal of the first MOS tube is connected to the first level signal via the first resistor; a sate terminal of the second MOS tube is connected between the drain terminal of the first MOS tube and the first resistor, a source terminal of the second MOS tube is connected to the first level signal, and a drain terminal of the second MOS tube is connected to a display panel: and when the state signal is the first level signal, the first MOS tube is turned on; the gate terminal of the second MOS tube is pulled up by the logic level signal to the second level signal and is turned on; and the control circuit outputs the first level signal as the ready signal to the gate drive circuit, in combination with the other limitations in the claim.
 	Independent Claim 4 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a drive circuit comprising a driving method comprising “a control circuit configured to receive the state signal and output a ready signal according to the state signal; and a gate drive circuit configured to receive the ready signal and control whether the display screen displays a picture or not according to the ready signal; wherein the control circuit comprises a first resistor, a first Metal Oxide Semiconductor (MOS) tube and a second MOS tube: the second MOS tube is an N-type MOS tube: the first MOS tube is a P-type MOS tube; the control circuit further comprises a first level signal, 3 second level signal and a logic level signal; a gate terminal of the first MOS tube is connected to the state signal a source terminal of the first MOS tube is connected to the logic level voltage signal, and a drain terminal of the first MOS tube is connected to the first level signal via the first resistor: a gate terminal of the second MOS tube is connected between the drain terminal of the first MOS tube and the first resistor, a source terminal of the second MOS tube is connected to the first level signal, and a drain terminal of the second MOS tube is connected to a display panel: and wherein when the state signal is the first level signal, the first MOS tube is turned on, and the gate terminal of the second MOS tube is pulled up by the logic level signal to the second level signal and is turned on, and the control circuit outputs the first level signal as the ready signal to the gate drive circuit, in combination with the other limitations in the claim.
Independent Claim 13 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a display module comprising “a control circuit, electrically connected with the timing control chip, and configured to receive the state signal and output a ready signal to the display screen according to the state signal to control whether to display a picture or not; wherein the control circuit comprises a first resistor, a first Metal Oxide Semiconductor (MOS) tube and a second MOS tube; the second MOS tube is an N-type MOS tube: the first MOS tube is a P-type MOS tube; the control circuit further comprises a first level signal, a second level signal and a logic level signal: a gate terminal of the first MOS tube is connected to the state signal, a source terminal of the first MOS tube is connected to the logic level voltage signal. and a drain terminal of the first MOS tube is connected to the first level signal via the first resistor: a gate terminal of the second MOS tube is connected between the drain terminal of the first MOS tube and the first resistor, a source terminal of the second MOS tube is connected to the first level signal and a drain terminal of the second MOS tube is connected to the display panel; and when the state signal is the first level signal, the first MOS tube is turned on; the gate terminal of the second MOS tube is pulled up by the logic level signal to a second level signal; and is turned on: and the control circuit outputs the first level signal as the ready signal to the gate drive circuit, in combination with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/              Primary Examiner, Art Unit 2627